UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2038


CARLA T. LEWIS, a/k/a Carla Lewis,

                    Plaintiff - Appellant,

             v.

MARILYN K. KHADDURI, trading as The Marilyn Khadduri Company; TRI-
STONE PROPERTIES LLC; DANIEL KHADDURI; KHADDURI ENTERPRISE,
INC., trading as Majid D. Khadduri,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00545-JAG)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. Jennifer Lynn McGovern, PARRISH SNEAD
FRANKLIN SIMPSON, PLC, Fredericksburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis seeks to appeal the district court’s order remanding her case to

Richmond County Circuit Court. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed. * In civil cases, parties have 30 days after the

entry of the district court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5)

or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The district court entered its order on August 19, 2020. Lewis filed the notice of

appeal on September 23, 2020. Because Lewis failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. We further

deny Lewis’ “motion for entry of judgment,” “motion to stable probate,” “motion to claim

equity [and] cash,” and “motion for no more filing by the [Appellees].” We further deny

Appellees’ motions for attorney’s fees and costs.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED


       *
        In any event, we lack jurisdiction to review the remand order because it was based
on the district court’s lack of subject matter jurisdiction. See 28 U.S.C. § 1447(d);
Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008).

                                             2